FOURTH DIVISION
                                 DOYLE, P. J.,
                            MILLER and DILLARD, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                    October 29, 2014




In the Court of Appeals of Georgia
 A14A1284. HOLMAN v. THE STATE.

      DILLARD, Judge.

      Following a trial by jury, Ulysses Holman was convicted of driving under the

influence to the extent that he was less-safe to drive (DUI less safe) and serious injury

by vehicle. On appeal from these convictions, Holman contends that (1) the evidence

is insufficient to sustain his convictions, (2) the trial court erred by giving certain

instructions to the jury, and (3) he received ineffective assistance of counsel when his

attorney failed to object to improper opinion testimony. For the reasons set forth

infra, we affirm.

      1. At the outset, before addressing the facts of this case or Holman’s

enumerations of error, we note that this Court previously issued an opinion in this

appeal on September 9, 2014 (which has since been recalled and vacated), in which
we also affirmed Holman’s convictions, albeit for a different reason. In that original

opinion, we based our decision on the fact that in his notice of appeal, Holman did

not request that a trial transcript be included as part of the appellate record. And

because no transcript was requested, we believed that a transcript had not been

transmitted to this Court for our review.

      Specifically, we affirmed Holman’s convictions in that earlier opinion because

OCGA § 5-6-37 dictates that a notice of appeal shall set forth, inter alia, “a

designation of those portions of the record to be omitted from the record on appeal,”

and “[i]n addition, the notice shall state whether or not any transcript of evidence and

proceedings is to be transmitted as a part of the record on appeal.”1 But here,

Holman’s notice of appeal stated only that nothing should be omitted from the record

on appeal. The notice did not request that a transcript of evidence and proceedings

be transmitted to this Court as a part of the appellate record, and, in such a case, we

are not at liberty to infer otherwise. Indeed, as our Supreme Court has explicitly held,

“[t]he specification that ‘nothing’ is to be omitted from the record would not infer that

the transcript is to be included, since the appellant is required to state whether the



      1
          OCGA § 5-6-37.

                                            2
transcript will be filed, in addition to designating any portion of the record to be

omitted.”2

      The apparent absence of the trial transcript in the case sub judice made it

impossible for this Court to review Holman’s enumerations of error concerning the

sufficiency of the evidence, the court’s instructions to the jury, and trial counsel’s

allegedly ineffective assistance.3 And it is well established that it is the burden of the

complaining party to “compile a complete record of what happened at the trial level,

and when this is not done, there is nothing for the appellate court to review.”4

Additionally, when no transcript is included in the record on appeal we “must assume




      2
       Steadham v. State, 224 Ga. 78, 80 (1) (159 SE2d 397) (1968); accord Tempo
Carpet Co. v. Collectible Classic Cars of Ga., Inc., 166 Ga. App. 564, 564 (305 SE2d
26) (1983).
      3
         See Okeke v. State, 272 Ga. App. 529, 529 (613 SE2d 125) (2005) (“The
absence of the trial transcript makes it impossible for this Court to review [the
appellant’s] enumerations of error concerning the sufficiency of the evidence, the
admission of evidence, and other rulings below.”); Watts v. State, 258 Ga. App. 579,
579 (574 SE2d 567) (2002) (“The absence of the trial and sentencing transcripts
makes it impossible for this Court to review [the appellant’s] various enumerations
of error concerning factual merger, double jeopardy, and improper sentencing.”).
      4
        Okeke, 272 Ga. App. at 529 (punctuation omitted); accord Watts, 258 Ga.
App. at 579.

                                            3
that the evidence was sufficient to support the judgment.”5 We therefore affirmed the

judgment of the trial court on this ground.6

      On September 22, 2014, Holman’s counsel belatedly filed a Notice of Intention

to Apply for Writ of Certiorari to the Supreme Court of Georgia,7 rather than filing

a motion for reconsideration.8 On September 30, 2014, Holman—not his

counsel—called this Court’s clerk’s office to make inquiry regarding the reasons for

our disposition in the prior appeal and was directed to speak with his counsel

regarding same. Nevertheless, following that call, our clerk’s office, on its own

initiative, discovered that a transcript of proceedings was indeed transmitted to this

court in a prior appeal by Holman.


      5
          Tempo Carpet Co., 166 Ga. App. at 564 (punctuation omitted).
      6
         See Okeke, 272 Ga. App. at 529; Watts, 258 Ga. App. at 579; see also Arnold
v. State, 276 Ga. App. 680, 681 (624 SE2d 258) (2005) (holding, when appellant “did
not request that the entire record be transmitted to this Court on appeal,” that “we
must assume that the trial court ruled correctly and affirm”).
      7
         See Court of Appeals Rule 38 (1) (“Notice of intention to petition for a writ
of certiorari shall be filed with the Clerk of this Court within 10 days after the
judgment or, if motion for reconsideration is filed, within 10 days after the order
ruling on reconsideration. Filing a motion for reconsideration is not a prerequisite for
filing a petition for writ of certiorari.” (emphasis supplied)).
      8
        See Court of Appeals Rule 37 (specifying the procedures for filing motions
for reconsideration).

                                           4
         On March 29, 2012, Case No. A12A1504 was docketed with this Court, and

in that case, Holman sought to appeal the same convictions at issue in the case now

before us. At that time, Holman filed his appeal pro se and, as is the case in his

current appeal, did not specify in his notice of appeal whether or not a transcript of

evidence and proceedings were to be transmitted to this Court. Nevertheless, it

appears that the lower court sua sponte transmitted all available transcripts despite

Holman’s failure to comply with OCGA § 5-6-37.

         However, prior to filing an appellate brief in Case No. A12A1504, Holman

filed a motion to remand the case to the trial court for the appointment of appellate

counsel, which we granted on May 11, 2012; and on that same date, we issued a

remittitur to the lower court. Thereafter, in May 2012, the trial court appointed

appellate counsel to represent Holman; however, no appeal was filed and a Motion

for Out of Time Appeal was granted on January 30, 2013. But still, no appeal was

filed until after Holman and the State subsequently entered into a consent order for

the filing of an out-of-time-appeal in September 2013. Finally, a notice of appeal in

the current case was filed on September 16, 2013, the contents of which are described

supra.



                                          5
      During the investigation that ensued in our clerk’s office following the

September 30, 2014 phone call from Holman, this Court discovered that in early

February 2014, the trial court called this Court to inform it that a second appeal would

be forthcoming, at which point a hold was placed on the record from the prior appeal

in order to preserve it.9 This proved to be a stroke of luck for Holman because: (1) the

record from Case No. A12A1504 had not already been recycled by this Court;10 and


      9
          We note that the current appeal was not docketed until March 13, 2014.
      10
          It is the policy of the Court of Appeals to recycle records one year after a
remittitur issues to the trial court unless one or more parties request a hold (and again,
a remittitur issued in the prior appeal in May 2012). See Court of Appeals Rule 42 (b)
(“One year after the remittitur has issued, the party paying for the record and
transcript may claim them. Otherwise, all records, record appendices and transcripts
shall be recycled, unless the parties notify the Clerk, in writing, that the record should
be maintained, and the reason therefore.”). In fact, in any Notice of Remittitur issued
to parties, this Court includes the following notice in bold:

      THIS COURT WILL DESTROY THE CASE RECORD AND
      TRANSCRIPTS ONE YEAR AFTER THE REMITTITUR DATE
      ABOVE.


      The Court will maintain the record and/or transcript in the above appeal
      for a period of one year after the remittitur date unless one or more of
      the parties notifies the Court, in writing, to maintain the record for an
      additional six months, and the reason therefor. The requesting party
      must send an additional request fourteen days before the expiration of

                                            6
(2) it was, once again, the trial court that undertook the responsibility of ensuring that

a transcript was included on appeal despite Holman’s repeated failures to make any

of the statutorily-required specifications in his notice of appeal.11


      each sixth-month period to avoid the record being destroyed. You will
      receive no further notice before the record is destroyed.


      The original record will remain in the trial court.


      The Court will preserve the Briefs, Orders, Substantive Motions,
      Opinions, Docketing Notices, and other documents in some format that
      will be available for inspection at either our office or at The Georgia
      Department of Archives.
      11
         See OCGA § 5-6-37. We note here that in one of many motions for new trial
that Holman filed pro se in the lower court, he appears to have attached as an exhibit
a full transcript from the trial of his case, which resulted in a duplicate of the
transcript appearing in the record. See Steadham, 224 Ga. at 80 (1) (suggesting that
the record and transcript are two separate entities by explaining that “[t]he
specification that ‘nothing’ is to be omitted from the record would not infer that the
transcript is to be included, since the appellant is required to state whether the
transcript will be filed, in addition to designating any portion of the record to be
omitted”). This does not, however, amount to a lawful transmission of the transcript
to this Court. See OCGA § 5-6-41 (e) (“Where a civil or criminal trial is reported by
a court reporter and the evidence and proceedings are transcribed, the reporter shall
complete the transcript and file the original and one copy thereof with the clerk of the
trial court, together with the court reporter’s certificate attesting to the correctness
thereof.”); OCGA § 5-4-42 (“Where there is a transcript of evidence and proceedings
to be included in the record on appeal, the appellant shall cause the transcript to be
prepared and filed as provided by Code Section 5-6-41 . . . .”); OCGA § 5-6-43 (a)

                                            7
      In sum, neither Holman nor Holman’s counsel took any action to ensure that

(1) the transcript transmitted sua sponte by the trial court in the prior appeal was held

in this Court for use in the subsequent appeal or (2) this Court was aware that Holman

intended to use the transcript transmitted with the prior appeal as the transcript in the

current appeal.12 Indeed, although the trial court requested that the transcript be held


(“Within five days after the date of filing of the transcript of evidence and
proceedings by the appellant or appellee, as the case may be, it shall be the duty of
the clerk of the trial court to prepare a complete copy of the entire record of the case,
omitting only those things designated for omission by the appellant and which were
not designated for inclusion by the appellee, together with a copy of the notice of
appeal and copy of any notice of cross appeal, with date of filing thereon, and
transmit the same, together with the transcript of evidence and proceedings, to the
appellate court, together with his certificate as to the correctness of the record.”); see
also Chancey v. State, 256 Ga. 415, 435-36 (11) (349 SE2d 717) (1986) (“Where the
appealing party is the defendant in a felony case, and where the defendant states in
his notice of appeal that a transcript is to be transmitted as part of the appellate
record, it is the defendant’s statutorily mandated duty to cause the court reporter to
prepare and file an original and one copy of the transcript with the clerk of the trial
court within 30 days after the filing of the notice of appeal unless an extension of time
is obtained.”); cf. Grimes v. Slaughter, 217 Ga. 116, 116-17 (121 SE2d 110) (1961)
(“Where, as in the present case, the documentary evidence essential to a
determination of the error complained of is not incorporated in the bill of exceptions,
or attached as an exhibit and properly identified by the trial judge, or embodied in an
approved transcript of the evidence, it has not been brought to this court in the
manner prescribed by law, and can not be considered as evidence.”).
      12
        The most that can be said about any such attempt by Holman is that, on
March 25, 2014 (prior to filing the appellant’s brief), his appellate counsel filed a
motion to consolidate/motion for joinder of Case No. A12A1504 and Case No.
A14A1284. And after setting forth the procedural history of the prior remand, the

                                            8
over a year after the remittitur had been issued in the prior appeal (and after Holman

filed his statutorily deficient notice of appeal), it was, nevertheless, Holman who had

a statutory duty to include in his notice of appeal that no transcript was to be

transmitted with the current appeal.13 And to the extent Holman wished to rely upon

the transcript transmitted by the trial court in the prior appeal (which was being held

in this Court as a matter of courtesy to the trial court), he had a duty under OCGA §

5-6-37 to specify in the notice of appeal that he was not requesting the transmission

of the transcript in this appeal because one had previously been transmitted in a prior

appeal and was already on hold at the Court. Suffice it to say, even when this Court

has been notified by an appellant that a transcript should be placed on hold, it remains

the “primary responsibility of the appropriate parties and not this [C]ourt to ensure

that all documents relevant to the disposition of an appeal be duly filed with the clerk




motion requested the following: “Because both Court of Appeals case numbers refer
to the same Superior Court case, Appellant moves to join the two Court of Appeals
case numbers.” But the motion made no reference whatsoever to the previously
transmitted transcript and, based on its vague request, was denied as moot. Thus, such
a motion does not—and, in fact, did not—put this Court on notice that Holman
intended to use the transcript from his previous appeal in this appeal.
      13
           See OCGA § 5-6-37.

                                           9
of this [C]ourt prior to the issuance of our appellate decision.”14 As such, an appellant

must include in the notice of appeal his or her intention to rely upon a previously

transmitted transcript in order to satisfy the dictates of OCGA § 5-6-37. This, Holman

did not do. And one cannot complain of an appellate ruling, order, or judgment that

“his own legal strategy, appellate procedure or conduct aided in causing.”15

      Nevertheless, despite the repeated procedural errors by Holman, and despite

appellate counsel’s election to bypass the filing of a motion for reconsideration,16 we

chose to sua sponte vacate our prior opinion and reinstate this case to address

Holman’s enumerations of error on the merits.17 We did so because our Court had not



      14
Will. v. Food Lion, Inc., 213 Ga. App. 865, 867 (446 SE2d 221) (1994)
(on motion for reconsideration).
      15
           Id.
      16
         See Court of Appeals Rule 37 (e) (“A reconsideration shall be granted on
motion of the requesting party, only when it appears that the Court overlooked a
material fact in the record, a statute or a decision which is controlling as authority and
which would require a different judgment from that rendered, or has erroneously
construed or misapplied a provision of law or a controlling authority.”).
      17
         We note that Holman had not yet filed a petition for writ of certiorari when
we vacated the original opinion. As such, this Court retained jurisdiction over the
appeal at the time the original opinion was recalled by the panel. Cf. GA. CONST. Art.
6, § 1, ¶ 4 (“Each court may exercise such powers as necessary in aid of its
jurisdiction or to protect or effectuate its judgments . . . .”).

                                           10
yet addressed the unique procedural situation presented by this appeal in a published

opinion. This opinion, then, shall serve to place future appellants on notice that

similar procedural errors may result in automatic affirmance of a trial court’s

decision.

      2. As previously noted, Holman argues that his convictions must be overturned

because (1) the evidence is insufficient to sustain those convictions, (2) the trial court

erred by giving certain instructions to the jury, and (3) he received ineffective

assistance of counsel when his attorney failed to object to improper opinion

testimony. We disagree.

      Viewed in the light most favorable to the jury’s verdict,18 the record reflects

that in the late afternoon of June 30, 2007, Holman was traveling on Interstate 85

when his car crossed the median and made impact with the elderly victim’s vehicle.

As a result of this collision, the victim lost consciousness at the scene, sustained

lacerations to the face, bruising to the chest, bruising to internal organs, a fractured

vertebrae, and an injury to the bowel that was so severe it required removal of a

portion of that organ and left the victim with bulging intestines.



      18
           See, e.g., Goolsby v. State, 299 Ga. App. 330, 330 (682 SE2d 671) (2009).

                                           11
      Witnesses to the crash testified that, prior to the accident, Holman’s vehicle

weaved around the road; was traveling at over 75 miles per hour, or at an “incredible

rate of speed”; aggressively passed other cars on the interstate; and then careened

over the median, fish-tailed across the road, and struck the victim’s vehicle. One of

these witnesses also testified that when she approached Holman to render aid, she

immediately noticed that he “reeked” of an alcoholic beverage and had “very, very

red” eyes.

      Likewise, the responding law-enforcement officer testified that Holman

smelled of an alcoholic beverage, had watery and bloodshot eyes, and spoke with

slurred, slow speech. The officer also testified that Holman did not understand an

initial explanation of Georgia’s implied-consent notice and became irate and

belligerent when the officer explained it again before refusing to consent to a State-

administered chemical test because he “knew” that he would have alcohol in his

system. According to the officer, Holman also admitted to drinking heavily the night

before, with his last beverage being consumed at approximately 5:00 a.m. Lastly, the

officer testified that, given the foregoing, he considered Holman an impaired driver.

Holman was convicted by a jury of the offenses enumerated supra, and this appeal

follows.

                                         12
       At the outset, we note that on appeal from a criminal conviction, “the defendant

is no longer entitled to a presumption of innocence and we therefore construe the

evidence in the light most favorable to the jury’s guilty verdict.”19 With this guiding

principle in mind, we turn now to Holman’s enumerations of error.

       (a) Sufficiency of the Evidence. Holman first contends that the evidence is

insufficient to sustain his convictions for DUI less safe and serious injury by vehicle.

We disagree.

       First, a person commits the offense of DUI less safe when he or she is in

physical control of a moving vehicle while “[u]nder the influence of alcohol to the

extent that it is less safe for the person to drive . . . .”20 And here, there was testimony

that prior to the accident, Holman was driving aggressively at an excessive rate of

speed, weaving about the road before crossing the median and making impact with

the victim’s car. There was also testimony from a witness and law-enforcement

officer that Holman “reeked” of an alcoholic beverage, had “very, very red” and

bloodshot eyes, spoke with slurred speech, became belligerent, refused to submit to



       19
        Muse v. State, 323 Ga. App. 779, 780 (748 SE2d 136) (2013) (punctuation
omitted).
       20
            OCGA § 40-6-391 (a) (1).

                                            13
a State-administered test because he “knew” it would test positive for alcohol, and

admitted to drinking heavily the night before. Accordingly, this evidence was

sufficient to sustain Holman’s conviction for DUI less safe.21

       Second, a person commits the offense of serious injury by vehicle when he or

she,

       without malice, . . . cause[es] bodily harm to another by depriving him
       of a member of his body, by rendering a member of his body useless, by
       seriously disfiguring his body or a member thereof, or by causing
       organic brain damage which renders the body or any member thereof
       useless through the violation of Code Section 40-6-390 or 40-6-391 . .
       . .22


Holman does not challenge the sufficiency of the evidence to establish that he caused

the requisite bodily harm, but instead contends that the evidence is insufficient to

       21
          See, e.g., Hoffman v. State, 275 Ga. App. 356, 358 (1) (620 SE2d 598) (2005)
(holding that evidence was sufficient to sustain conviction based on defendant’s
“driving maneuvers, odor of alcohol, appearance, and refusal to submit to the field
sobriety evaluations, together with [officer’s] opinion that [defendant] was under the
influence to the extent that he was a less safe driver”); Drogan v. State, 272 Ga. App.
645, 647 (1) (b) (613 SE2d 195) (2005) (“Methods of proof may include evidence of
(i) erratic driving behavior, (ii) refusal to take field sobriety tests and the breath or
blood test, and (iii) the officer’s own observations (such as smelling alcohol and
observing strange behavior) and resulting opinion that the alcohol made it less safe
for the defendant to drive.”).
       22
            OCGA § 40-6-394.

                                           14
sustain his conviction in this regard because the State failed to prove that he was

guilty of DUI less safe.23 However, as explained supra, the State presented sufficient

evidence to sustain the conviction for DUI less safe and, accordingly, presented

sufficient evidence to sustain Holman’s conviction for serious injury by vehicle.24

      (b) Charges to the Jury. Next, Holman takes issue with the trial court’s charges

to the jury as to his refusal to submit to a State-administered chemical test and as to

serious injury by vehicle. Again, we disagree.

      (i) As to his refusal to submit to the State-administered chemical test, Holman

alleges that the trial court erred by instructing the jury as follows:

      A Defendant’s refusal to take a requested chemical test may be
      considered as positive evidence creating an inference that the test would
      show the presence of alcohol. However, such an inference may be
      rebutted.



      23
           See OCGA § 40-6-391 (a) (1).
      24
          See Dorsey v. State, 327 Ga. App. 226, 229 (3) (757 SE2d 880) (2014)
(“[Appellant] does not challenge the sufficiency of the evidence to establish that he
caused the officer bodily harm for purposes of the crime. Rather, he asserts that the
evidence was not sufficient to show that he violated OCGA § 40-6-391, as required
by the statute. However, as discussed supra, the evidence was sufficient to show that
[Appellant] was guilty of DUI less safe. Accordingly, we find that any rational trier
of fact could have found [Appellant] guilty beyond a reasonable doubt of serious
injury by vehicle.”).

                                           15
Holman contends that this instruction improperly shifted the burden of proof, but we

have previously rejected this very same argument with regard to an identical

instruction.25 Thus, this enumeration is wholly without merit.

       (ii) As to the serious-injury-by-motor-vehicle instruction, Holman contends that

the trial court gave the charge in such a way as to permit the jury to convict him in a

manner not alleged in the indictment when the court included all of the various ways

in which the crime may be committed, including “organic brain injury.” And here, the

indictment alleged that Holman committed the offense by “depriving [the victim] of

a member of his body and by rendering a member of his body useless, to wit, a closed

head injury, resulting in a loss of consciousness, laceration of the right brow, bruised

liver and injury to his spine . . . .”

       It is unquestionable that, in criminal prosecutions, “the court’s instructions

must be tailored to fit the charge in the indictment and the evidence adduced at




       25
         See Bravo v. State, 249 Ga. App. 433, 434-35 (2) (548 SE2d 129) (2001)
(“The charge given by the court involved a permissive, not a mandatory inference.
Instructing a jury that they ‘may’ infer the presence of alcohol is far different from an
instruction that such fact ‘shall’ be inferred.”); see also Crusselle v. State, 303 Ga.
App. 879, 883 (2) (b) (694 SE2d 707) (2010) (reiterating the holding in Bravo).

                                           16
trial.”26 In particular, this is true when the offense charged “may be committed in one

of several ways, but the indictment charges one specific method.”27 Indeed, averments

in an indictment as to the specific manner in which a crime was committed are “not

mere surplusage,”28 and “[s]uch averments must be proved as laid, or the failure to

prove the same will amount to a fatal variance and a violation of the defendant’s right

to due process of law.”29 Accordingly, the instructions from the trial court must

“sufficiently limit the jury’s consideration to the allegations and elements of the




      26
         Boatright v. State, 308 Ga. App. 266, 272 (1) (e) (707 SE2d 158) (2011)
(punctuation omitted); see also Lumpkin v. State, 249 Ga. 834, 835-37 (2) (295 SE2d
86) (1982) (addressing trial court’s failure to limit jury instruction to manner charged
in the indictment but holding that any error was cured by limiting instruction).
      27
         Boatright, 308 Ga. App. at 272 (1) (e) (punctuation omitted); see also
Lumpkin, 249 Ga. at 836 (2) (acknowledging that it is “reversible error to charge that
a crime may be committed by either of two methods, when the indictment charges it
was committed by one specific method, and then charge the jury that they may
convict the defendant if they find he committed the offense by a method other than
the specific type charged in the indictment” (punctuation omitted)).
      28
           Boatright, 308 Ga. App. at 272-73 (1) (e) (punctuation omitted).
      29
          Id. (punctuation omitted); see also Lumpkin, 249 Ga. at 836 (2)
(acknowledging that, when “no remedial instructions [are] given, [such a] charge [is]
erroneous as a matter of law because of a fatal variance between the proof at trial and
the indictment returned by the grand jury”).

                                          17
offense as charged in the indictment.”30 And in determining whether a charge

contained error, “jury instructions must be read and considered as a whole.”31

      Here, the trial court erred by adding “organic brain injury” to its jury charge.

Nevertheless, any defect in the charge was cured by the jury being provided with the

indictment and instructed that the State must prove beyond a reasonable doubt all

material allegations in the indictment and all essential elements of the crimes charged.

Accordingly, the trial court’s charge did not constitute reversible error.32

      (c) Ineffective Assistance of Counsel. Finally, Holman asserts that he received

ineffective assistance of counsel when his attorney failed to object to the officer’s




      30
           Boatright, 308 Ga. App. at 273 (1) (e); see also Lumpkin, 249 Ga. at 836 (2).
      31
        Boatright, 308 Ga. App. at 273 (1) (e); see also Lumpkin, 249 Ga. at 836-37
(2) (“While the specific portion of the charge of which complaint is made when torn
asunder and considered as a disjointed fragment may be objectionable, when put
together and considered as a whole, the charge is perfectly sound.” (punctuation
omitted)).
      32
        See, e.g., Short v. State, 276 Ga. App. 340, 349 (9) (623 SE2d 195) (2005)
(holding that a defect to a jury instruction is cured when “the trial court provides the
indictment to the jury and instructs that the State must prove beyond a reasonable
doubt all material allegations in the indictment and all essential elements of the
crimes charged”); see also Green v. State, 240 Ga. App. 377, 379-80 (4) (523 SE2d
581) (1999).

                                           18
testimony that he considered Holman an impaired driver, arguing that this testimony

went to the ultimate issue before the jury. Once again, we disagree.

      First, we note that, in general, when a defendant claims that his trial counsel

was ineffective, he has the burden of establishing that “(1) his attorney’s

representation in specified instances fell below an objective standard of

reasonableness and (2) there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.”33

When a trial court determines that a defendant did not receive ineffective assistance,

we will affirm that decision on appeal unless it is clearly erroneous,34 and here we

discern no such error.

      It is well established that a defendant cannot show ineffective assistance of

counsel by the failure to make a meritless objection.35 And here, any objection to this

testimony would have lacked merit because an officer may testify that, in his opinion,


      33
        Muldrow v. State, 322 Ga. App. 190, 193 (2) (b) (744 SE2d 413) (2013)
(punctuation omitted); accord Owens v. State, 317 Ga. App. 821, 823 (1) (733 SE2d
16) (2012).
      34
           Muldrow, 322 Ga. App. at 193 (2) (b); Owens, 317 Ga. App. at 823 (1).
      35
        Porras v. State, 295 Ga. 412, 419 n.8 (3) (761 SE2d 6) (2014) (“The failure
to make a meritless objection cannot amount to ineffective assistance.” (punctuation
omitted)); accord Bradley v. State, 292 Ga. 607, 614 (5) (740 SE2d 100) (2013).

                                          19
a defendant was an impaired, or a less safe, driver.36 Thus, Holman did not receive

ineffective assistance in this regard.

      Accordingly, for all the foregoing reasons, we affirm Holman’s convictions.

      Judgment affirmed. Doyle, P. J., and Miller, J., concur.




      36
           See, e.g., Driver v. State, 240 Ga. App. 513, 515 (3) (523 SE2d 919) (1999)
(“[W]e hold that a court in its discretion may allow a trained and experienced officer
. . . to render [an opinion that the driver was under the influence of alcohol to the
extent that she was less-safe to drive] based on the officer’s observations of the
defendant.”); Church v. State, 210 Ga. App. 670, 671 (2) (436 SE2d 809) (1993)
(holding that trial court did not err in permitting testimony by officer that his opinion
was that defendant was a less-safe driver).

                                           20